Exhibit 10.13

[IMAGE – GOVERNMENT OF INDIA REGISTRATION STAMP 10 RUPEES]

LEASE DEED

This Deed of Lease is made on this 19th day of February 2004 between SISBRO
Promoters Pvt Ltd having its registered offices at 14A/57, First floor, WEA,
Karol Bagh, New Delhi, India represented by its Director, Mr. Sunil Chopra
hereinafter called the “LESSOR” which expression shall where so ever the context
so requires or admits, mean and include the heirs, executors, administrators,
successors and permitted assign of the of the First Part)

AND

SiRf Technology (India) Pvt Ltd having its registered office at 304, Kale Ram
Chamber, 2, East Guru Angad Nagar, Delhi India represented by its Director
Mr Sena Reddy (Hereinafter called the “LESSEE” which expression shall where so
ever the context so requires or admits, mean and include the heirs, executors,
administrators, successors and permitted assigns Other Part)

WHEREAS the Lessor is the absolute owner of industrial property at A 1-A, SECTOR
16, NOIDA with a building constructed thereupon

AND WHEREAS the Lessor has agreed to give on lease and the Lessee has agreed to
take on lease the furnished premises comprising of Lower Ground floor, Upper
Ground floor and the open spaces external to the building but enclosed by
boundary walls at front, Rear and left side of the building and toilets at the
rear of the building subject to the right of entrance to first floor tenant
(hereinafter called the “Premises”) with UPPCL power connection, water & sewage
Connection, stand-by power through a 60 KVA 440 Volt 3 Phase Generating set with
sound proof canopy and 25 Ton air conditioning units, having a super area of
4400 sq ft, on the terms and conditions mentioned below.

 

/s/ Sunil Chopra     /s/ Sena Reddy



--------------------------------------------------------------------------------

AND WHEREAS the Lessee has duly authorized the said Mr Sena Reddy to represent
the Lessee and sign the present lease for and on behalf of the Lessee Company

TERMS & CONDITIONS

 

1. That in consideration of Lease rent herein mentioned, the Lessor do hereby
grants, conveys and transfers by way of lease to the Lessee the said Premises on
rent.

 

2.

That the monthly rent of the furnished premises with stand by power and air
conditioning will be Rs 1,58,400/- (Rupees One Lac Fifty Eight Thousand Four
Hundred). The lease rental mentioned above shall be paid on or before the 7th of
every month in advance for the month by way of a crossed cheque, after deducting
tax at source, as applicable.

 

3.

That the Lessee has agreed to pay to the Lessor on signing of this Deed or
before 2nd April 2004, a sum of Rs. 9,50,400/- (Rupees Nine Lac Fifty Thousand
Four Hundred only) as 6 (Six) months rent as interest free Security Deposit
which will be refunded only at the time of vacation of the Premises after
adjusting any outstanding dues. The Lessee has also agreed to pay 3 (Three)
months rent as advance rent for April, May and June 2004. This advance rent as
the name suggests shall be adjusted against rent for April, May and June 2004.
The rent for July 2004 onwards shall be paid monthly on or before 7th of the
respective month.

The payment schedule is as under:

A Token amount of Rs 1 lac at the time of signing lease deed paid vide cheque No
409257 dated 19.2.2004 /s/Sena Reddy /s/Sunil Chopra

B The balance amount Rs 13,25,600/ - by 15th March 2004

 

4. That the initial period of lease will be for 5 (Five) years starting from
02 April, 2004 or from the date the premises is ready for occupation after
necessary improvements as agreed between the parties and as listed in the
annexure, which ever is later. It is agreed that the Lessee cannot terminate
this Lease Deed before a period of 2 (Two) year and if he does so then he will
be liable to pay the rent for the full 2 years. If the Lessee does not pay the
rent for the full 2 year then the Lessor has full right to deduct the same from
the security deposit so received and to receive the balance amount, if any from
the lessee. That the Lessee however can vacate the premises after a minimum
period of 2 (two) years if he so desires after giving 2 months notice or rent in
lieu of notice.

 

/s/ Sunil Chopra   #2#   /s/ Sena Reddy



--------------------------------------------------------------------------------

That the Lessor shall have no right to terminate the lease prior to the expiry
of the fixed period of 5 (Five) years except as provided hereunder upon breach
of any terms of this lease deed by the lessee.

That the Lessee shall pay the rent as mentioned above at the times and in the
manner aforesaid. If however the rent is not paid for 2 months then the Lease
Deed will stand terminated and lessee will vacate the premises with immediately
effect.

After the completion of 2 (Two) years the rent will increase by 10% in the third
year and by 5% per year thereafter.

That the Lessor can during the term of this Lease Deed, sell, assign or transfer
his rights in the demised premises as a whole or in part in favour of one person
or persons. If so, all terms and conditions of this.

Lease Deed shall be legally binding upon and adhered to by the said
transferee(s) and the present lessor will be fully responsible and legally bound
to ensure that all the terms and conditions of this lease are observed and met
in full by such transferee.

 

0. That the Lessor can obtain a bank loan against the security of the demised
premises and in this regard the Lessor shall clearly disclose the terms of the
present lease while taking any bank loans and it is specifically agreed that the
same shall not in any way affect or cause any prejudice to or otherwise
interfere with the peaceful possession and enjoyment of the Premises by the
lessee and refund of the security at the time of vacation.

 

1. That the Lessee shall not carry out any addition, alteration or make any
construction of permanent nature in the Premises nor break or damage any
existing construction without the written consent of the Lessor.

 

2. That the Lessor shall be responsible for repairs and maintenance for the
upkeep of the Premises. The lessee will be responsible for maintenance of stand
by power generation equipment and air conditioners.

 

3. That the Lessee shall hand over the vacant / physical possession of the
Premises referred to above to the Lessor at the time of termination of the Lease
upon expiry of the fixed period of 2(Two) years or its earlier termination or
extension as provided for in this agreement. The Lessee shall be required to
hand over the premises along with the standby power generating equipment, servo
stabilizer, air conditioning equipment and associated control panels in its
original condition subject to normal wear and tear.

 

4. That the Lessee shall at all times during the term of this Deed keep the
premises in habitable and clean condition.

 

/s/ Sunil Chopra   #3#   /s/ Sena Reddy



--------------------------------------------------------------------------------

15. That the Lessee shall not use the premises or any part thereof, nor allow
the same to be used for any illegal or immoral purposes.

 

16. That the Lessee shall use and occupy the premises only for the purpose of
software development and other related activities.

 

17. That the Lessee shall make good at its own cost all damages to the premises
by any deliberate/ malafide act on the part of lessee.

 

18. That the premises are leased by the Lessor complete with a 80 KVA 3 phase
440 Volt Electrical connection from UPPCL, a pole mounted transformer, and a
3-phase KVA Servo Stabilizer. The 80 KVA electrical connection also caters to
the requirement of the first floor tenant -the requirement being approx 20 KVA.

 

19. That the Lessee shall regularly pay the bills of water, electricity and
telephone so consumed to the concerned authorities. Cost of any power or water
sharing, if necessitated, with lessor and any other present or future tenent
will be proportionately shared among the users.

 

20. That the Lessor is providing a stand by source of power (60 KVA 3 Phase 440
Volt DG Set in sound proof canopy and suitable exhaust pipe tall enough to clear
the roof of the premises) and air conditioning units of 25 ton total capacity as
part of the lease agreement. The operation and maintenance of the DG set and air
conditioning units and associated Control Panels will be the responsibility of
the lessee. The lessor is responsible to meet all statutory requirement for
installation, operation and safety as per the rules and guidelines of Noida
Authority / UPPCL and / or any other statutory body(s) and shall be exclusively
responsible for compliance of all the laws on this account.

 

21. The Lessee shall permit the Lessor or any of his authorized representatives
to enter the Premises at reasonable time for inspection of the said premises.

 

22. The Lessee shall keep the Premises fittings / fixtures/ furnishing/
furniture in good condition except for normal wear and tear, without causing any
deliberate loss or damage.

 

23. That the Lessee shall not sublet or part with the Premises on whole or its
part thereof without the prior written consent of the Lessor.

 

24. Both the Lessor and Lessee in their respective capacities shall observe all
laws, rules, bylaws and regulations, as may be applicable to the Premises.

 

25. That the Lessor shall not be responsible for the safety of goods / machines
or any other material or articles belonging to the Lessee or any other person
connected with or visiting the lessee by reason of theft, fire, pilferage, etc.

 

/s/ Sunil Chopra   #4#   /s/ Sena Reddy



--------------------------------------------------------------------------------

26. That the Lessee shall provide fire extinguishers in the Premises and shall
take common precautions for prevention of fire. Lessee as the owner of the
building is responsible for meeting statutory requirement.

The lessor shall have the premises and equipment provided by him including
fittings/ fixtures/ furnishing/ furniture and internal wiring/ cabling
adequately insured against theft, fire, pilferage or any natural calamity .The
lessee however, shall be responsible to get its own equipment duly insured
against theft, fire, pilferage or any natural calamity.

 

27. The Lessee shall be entitled to peaceful possession and quiet enjoyment of
the premises during the period of the lease on meeting the terms and conditions
of this lease.

 

28. That if required by the Lessee the Lessor shall apply for Rent permission
from Noida Authority subject to that all the Charges and fee payable for
obtaining the Rent permission will be borne by the Lessee.

 

29. That the terms and conditions of this Deed as stated above shall be binding
on both the parties. The terms of this Deed are final and irrevocable.

 

30. If any dispute or difference shall at any time arise between the parties to
this Lease Deed or under any clause or their respective rights, claims or
liabilities hereunder or otherwise in any manner whatsoever, in relation to or
arising out of or concerning this Lease Deed, the parties shall promptly and in
good faith negotiate with a view to its amicable resolution and settlement. In
the event no amicable resolution or settlement is reached within a period of
fifteen (15) days from the date on which the dispute or difference arose, such
disputes and / or differences shall be referred to a mutually acceptable sole
arbitrator within a period of ten- (10) days thereafter. In case the parties are
unable to agree upon the sole arbitrator, then each party shall appoint one
arbitrator and those two arbitrators shall appoint a third arbitrator. If the
two arbitrators fail to appoint a third arbitrator, then the third arbitrator
shall be appointed as per the Arbitration and Conciliation Act, 1996 and any
modifications thereto. The arbitration proceedings shall be held in New Delhi,
as per the Arbitration and Conciliation Act 1996 and any modifications thereto
and the findings of the arbitrators shall be final and binding on the parties.

 

/s/ Sunil Chopra   #5#   /s/ Sena Reddy



--------------------------------------------------------------------------------

31. All matters concerning this Lease Deed shall be subject to the jurisdiction
of the courts of Delhi/New Delhi only and shall be governed and construed in
accordance with the laws of India.

The Lease Deed sets forth the entire Deed and understanding between the parties
as to the subject matter hereof and shall supersede and override all previous
Deeds, understandings, communications, negotiations, commitments, either oral or
written, between the parties with respect to the subject matter hereof.

IN WITNESS WHEREOF the parties hereto have signed this Lease Deed on the day,
month and year first hereinabove mentioned in the presence of the witnesses
mentioned below.

 

WITNESSES     SIGNED SEALED AND DELIVERED       /s/ Sunil Chopra    

Mr. Sunil Chopra-Director

SISBRO Promoters Pvt Ltd

    LESSOR Name /s/ MAYANK VERMA                                       
              S/o     Late SH. LAKHMI CHAND     R/o     J-51, Sector-18, Noida  
  SIGNED SEALED AND DELIVERED c/o     Chopra Properties, Noida         /s/ Sena
Reddy     Mr. Sena Reddy- Director     SiRF Technology India Pvt Ltd     Lessee
Name /s/ WG CDR VK JAIN                                                      S/o
    (Late) RL JAIN     R/o     349, SECTOR 29 NOIDA-201303    

19.2.2004

   

 

#6#